DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed membrane electrode assembly or fuel cell comprising the membrane electrode assembly. Particularly, the prior art of record taken alone or in combination does not disclose or suggest the claimed configuration of catalyst particles in the claimed membrane electrode assembly wherein at least one of the catalyst layers of the pair of electrodes contains first catalyst particles, and second catalyst particles, the first catalyst particles are either platinum particles or platinum alloy particles, or both, the second catalyst particles are core-shell particles that have a core part and a shell part, the core part comprising at least one selected from the group consisting of transition metals other than platinum, the shell part covering the core part and comprising at least one of platinum and a platinum alloy, and in the catalyst layer of at least one of the electrodes, (1) the second catalyst particles are present in a smaller percentage in an electrolyte membrane side than they are in a gas diffusion layer side; or (2) the second catalyst particles are present in a smaller percentage in a gas inlet side of said catalyst layer than they are in a gas outlet side of said catalyst layer,
As described by the Applicant’s Specification, transition metals other than platinum may elute from the core of core-shell catalyst materials during fuel cell 
	The closest prior art of record, cited below, does not disclose or suggest this combination of features or the resulting benefit achieved.
	US2015/0104728 to Dale et al. discloses a membrane electrode assembly having catalyst particles which may be Pt or core-shell type catalyst particles that are arranged in a gradient fashion such that the catalyst particles of the lowest surface area are adjacent to the membrane because they have the best corrosion resistance, and the catalyst particles of greater surface area and lower corrosion resistance are adjacent the gas diffusion layer and spaced apart from the membrane (abstract, Fig. 7-9).
	US2013/0029248 to Arai discloses a membrane electrode assembly comprising catalyst particles of a first type that are core-shell type catalyst particles, and catalyst particles of a second type that are metallic nanoparticle type catalyst particles, and where the core-shell type catalyst particles have a diameter different from that of the metallic nanoparticles (abstract) and the metal nanoparticle type catalyst particles may have a diameter smaller than that of the core-shell type catalyst particles (para. 15) thus inhibiting elution from the core-shell type catalyst in accordance with preferential Ostwald ripening effects on the metal nanoparticles (para. 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: the Title of the Application has been amended to recite “MEMBRANE ELECTRODE ASSEMBLY AND FUEL CELL COMPRISING CORE-SHELL CATALYST.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729